DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 26 May 2022, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-4 are objected to because of the following informalities:  The preambles of claims 2-4 recite “The method” whereas Claim 1 recites “An uplink control information transmission method”.  In order to improve claim clarity, Examiner respectfully suggests amending “The method” in each preamble of claims 2-4 to “The uplink control information transmission method”.  Appropriate correction is required.
Claims 6-11 are objected to because of the following informalities:  The preambles of claims 6-11 recite “The method” whereas Claim 5 recites “An uplink control information transmission method”.  In order to improve claim clarity, Examiner respectfully suggests amending “The method” in each preamble of claims 6-11 to “The uplink control information transmission method”.  Appropriate correction is required.
Claims 13-15 are objected to because of the following informalities:  The preambles of claims 13-15 recite “The method” whereas Claim 12 recites “An uplink control information transmission configuration indication method”.  In order to improve claim clarity, Examiner respectfully suggests amending “The method” in each preamble of claims 6-11 to “The uplink control information transmission configuration indication method”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the M transmission areas at least comprise two areas i and j”.  Here, the subsequent recitations, namely “the area I and the area j” are different than the initial recitation.  In order to improve claim clarity, Examiner respectfully suggests amending “the M transmission areas at least comprise two areas i and j” to “the M transmission areas at least comprises [[two area] a first area i and a second area j”.  Furthermore, the recitation “the area i and the area j” should be amending to “the first area i and the first area j”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Claim 2 recites “for the transmission in the area i and area j” which renders the claim unclear because Claim 1 does not recite “a transmission” which does not adhere to antecedent basis and because Examiner cannot determine if “the transmission” refers to “transmitting the uplink control information” as recited in Claim 1.  For the purpose of examination, Examiner will interpret “the transmission” as any transmission.
Regarding Claim 3, Claim 3 is likewise rejected for depending upon rejected Claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20150319753 A1; hereinafter referred to as “Chen”).
Regarding Claim 1, Chen discloses an uplink control information transmission method, comprising: 
determining a candidate transmission area set corresponding to uplink control information to be set (¶132 & Fig. 13 (1305 & 1310), Chen discloses receiving a multi-carrier configuration that allows the UE to determine a first Physical Uplink Control Channel (PUCCH) and a second PUCCH.  Examiner correlates the combination of the first PUCCH and the second PUCCH to a "candidate transmission area set"), wherein the candidate transmission area set at least comprises a number M of transmission areas (¶132 & Fig. 13 (1305 & 1310), Chen discloses receiving a multi-carrier configuration indicates a first uplink (UL) component carrier (CC) corresponding to a first PUCCH and a second UL CC corresponding to a second PUCCH.  Examiner correlates the first PUCCH on the first UL CC to a first transmission area and correlates the second PUCCH on the second UL CC to a second transmission area), and M is an integer greater than 1 (¶132 & Fig. 13 (1305 & 1310), Chen discloses two CCs where two is an integer value greater than 1); 
selecting a number N of transmission areas from a transmission configuration set (¶132 & Fig. 13 (1305 & 1310), Chen discloses selecting, through the act of configuring, a first PUCCH on the first UL CC and the second PUCCH on the second UL CC), wherein N is greater than or equal to 1 and is less than or equal to M (¶132 & Fig. 13 (1305 & 1310), Chen discloses two CCs where two is an integer value greater than 1 and less than or equal to two), and N is an integer (¶132 & Fig. 13 (1305 & 1310), Chen discloses two CCs where two is an integer value greater than 1); and 
transmitting the uplink control information to be sent according to the N selected transmission areas (¶132 & Fig. 13 (1325) & ¶94, Chen discloses transmitting first uplink control information (UCI) on the first PUCCH over a first UL CC and transmitting second UCI on the second PUCCH over the second UL CC where the first UL CC and the second UL CC were selected in the multi-carrier configuration.  ¶94, Chen discloses that channel state information (CSI) reporting is transmitted on the first PUCCH and the second PUCCH).
Regarding Claim 4, Chen discloses the method of claim 1.
Chen further discloses the uplink control information comprises at least one of: 
a response message, 
a scheduling request message, channel state information (CSI) (¶94, Chen discloses that channel state information (CSI) reporting is transmitted on the first PUCCH and the second PUCCH), 
sending manner switching request information, 
receiving manner switching feedback information, or 
indication information of information reporting mode
Regarding Claim 16, Chen discloses the uplink control information transmission method of claim 1.
Chen further discloses uplink control information transmission device, comprising a processor and a memory storing processor-executable instructions which, when executed by the processor, execute [a method] (¶95-97 & Fig. 5 & ¶136, Chen discloses the UE comprising a processor a computer-readable medium where the computer-readable medium comprises code/instructions for execution by the processor).
Claims 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20150215930 A1; hereinafter referred to as “Kim”).
Regarding Claim 5, Kim discloses an uplink control information transmission method, comprising: 
determining a group to which uplink control information to be sent belongs (¶123-124 & Fig. 10 (1006->1008), Kim discloses determining, by a user equipment (UE), a cell group to which the channel state information (CSI) reporting should be sent) according to at least one group into which uplink control information is divided in advance (¶139, Kim discloses that cells have been divided into groups by the evolved node B (eNB)), wherein each of the at least one group of uplink control information corresponds to a respective transmission configuration set (¶123-124 & Fig. 10, Kim discloses each CSI corresponds to a cell group.  Examiner correlates the configuration information corresponding to the cell groups as "a transmission configuration set"), and the transmission configuration set comprises at least one transmission configuration (¶139, Kim discloses configuration information of the cell groups comprises configuration information for at least one cell group); 
selecting the transmission configuration from the transmission configuration set corresponding to the group to which the uplink control information to be sent belongs (¶123-124 & Fig. 10 (1006->1008), Kim discloses selecting at least one cell group for transmission of per-cell group uplink control channel information comprising CSIs); and 
transmitting the uplink control information to be sent according to the selected transmission configuration (¶125 & Fig. 10 (1006->1008), Kim discloses transmitting, by the UE to the eNB, per-cell group PUCCHs).
Regarding Claim 6, Kim discloses the method of claim 5.
Kim further discloses that the method further comprises: 
dividing the information into a number X of groups according to a type of the uplink control information (¶123-125 & Fig. 10, Kim discloses dividing the uplink control information, such as the CSIs, on a per-cell group based upon the UCI.  The UCI includes CSIs which are a type of UCI), wherein X is an integer greater than or equal to 1 (¶123-125 & Fig. 10, Kim discloses two cell groups where the value of two is an integer greater than or equal to 1).
Regarding Claim 7, Kim discloses the method of claim 5.
Kim further discloses the uplink control information comprises at least one of 
a response message, 
a scheduling request message, 
channel state information (CSI) (¶123-125 & Fig. 10, Kim discloses that the UCI comprises CSIs for each cell group), 
sending manner switching request information, 
receiving manner switching feedback information, or 
indication information of information reporting mode.
Regarding Claim 8, Kim discloses the method of claim 7.
Kim further discloses that the CSI at least comprises: 
a channel quality indicator/index (CQI) (¶17, Kim discloses that the CSIs may comprise Channel Quality Indicator (CQI)), 
a precoding matrix indicator (PMI) (¶17, Kim discloses that the CSIs may comprise Precoding Matrix Indicator (PMI)), 
a rank indicator (RI) of a channel (¶17, Kim discloses that the CSIs may comprise Rank Indicator (RI)), 
a channel state information reference signal resource indicator/index (CRI), 
port selection information, and 
a beam indicator/index (BI).
Regarding Claim 9, Kim discloses the method of claim 8.
Kim further discloses [the method], further comprising: 
dividing the uplink control information into two groups (¶139, Kim discloses that cells have been divided into groups by the evolved node B (eNB).  ¶123-124, Kim further discloses dividing into a first cell group and a second cell group), 
wherein a first group of the two groups comprises at least one of: 
the scheduling request message, 
the response message, 
the BI, 
the CRI, 
the RI (¶17, Kim discloses that the CSIs may comprise Rank Indicator (RI)), 
the sending manner switching request information, 
the receiving manner switching feedback information, or 
indication information of information reporting mode, and 
a second group comprises at least one of: 
the CQI or the PMI (¶17, Kim discloses that the CSIs may comprise Precoding Matrix Indicator (PMI) or Channel Quality Indicator (CQI).  Examiner notes that the use of “or” and “and/or” has a broadest reasonable interpretation of any element in the list that follows or any of those elements taken together. See Ex Parte Gross, Appeal 2011-004811, Application No. 11/565,411.  Thus, Examiner has not treated all limitations separated by “and/or” and “or”); or 
the first group comprises at least one of: 
the scheduling request message, 
the response message, 
the BI, 
the CRI, 
the RI, 
the sending manner switching request information, 
the receiving manner switching feedback information, 
the indication information of information reporting mode or a first PMI, and 
the second group comprises at least one of: 
the CQI or a second PMI; or 
the first group comprises at least one of: 
the scheduling request message, 
the response message, 
the sending manner switching request information, 
the receiving manner switching feedback information, or 
the indication information of information reporting mode, and 
the second group comprises at least one of 
pieces of information included in the CSI; or 
the first group comprises at least one of: 
the scheduling request message, 
the sending manner switching request information, 
the receiving manner switching feedback information, or 
the indication information of information reporting mode, and 
the second group comprises at least one of 
the response information and or at least one of pieces of information in the CSI.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Papasakellariou et al. (US 20150358924 A1; hereinafter referred to as “Papasakellariou”) in further view of Yang et al. (US 20150341864 A1; hereinafter referred to as “Yang”).
Regarding Claim 2, Chen discloses the method of claim 1.
Chen further discloses the M transmission areas at least comprise two areas i and j (¶132 & Fig. 13 (1305 & 1310), Chen discloses that the combination of the first PUCCH and the second PUCCH comprises  the first PUCCH over the first UL CC and the second PUCCH over the second UL CC).
However, Chen does not disclose for transmission in the area i and the area j, a sending power offset P exist between the area i and the area j, wherein the sending power offset P is configured by a base station.
Papasakellariou, a prior art reference in the same field of endeavor, teaches for transmission in the area i and the area j, a sending power offset P exist between the area i and the area j (¶123, Papasakellariou discloses transmitting first uplink control information (UCI) on a first Physical Uplink Control Channel (PUCCH) at a nominal power and transmitting second UCI on a second PUCCH at a reduced power.  Examiner correlates the difference between the nominal power and reduced power as “a sending power offset P”.  Examiner correlates a first PUCCH to “transmission area i” and correlates a second PUCCH to “transmission area j”), wherein the sending power offset P (¶123, Papasakellariou discloses that the nominal power and the reduced power are different values and separated by an offset) is configured by a base station (¶145, Papasakellariou discloses that the transmission power command is signaled from the evolved node B (eNB) to the UE).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Chen by requiring that for transmission in the area i and the area j, a sending power offset P exist between the area i and the area j, wherein the sending power offset P is configured by a base station as taught by Papasakellariou because transmissions of uplink control information in carrier aggregation is improved by allowing the UE to receive a Transmission Power Control (TPC) command (Papasakellariou, ¶4-6 & Abstract).
However, Chen also does not disclose for the transmission in the area i and the area j, a length of a cyclic prefix (CP) of an orthogonal frequency division multiplexing (OFDM) symbol used for the area i is less than a length of a CP of an OFDM symbol used for the area j; and/or the area i and the area j use different numerology parameters.
Yang, a prior art reference in the same field of endeavor, teaches for the transmission in the area i and the area j, a length of a cyclic prefix (CP) of an orthogonal frequency division multiplexing (OFDM) symbol used for the area i is less than a length of a CP of an OFDM symbol used for the area j (¶9, Yang teaches a first PUCCH having an extended cyclic prefix (CP) and a second PUCCH having a normal CP); and/or the area i and the area j use different numerology parameters (¶9, Yang teaches a first PUCCH having a first numerology parameter, such as an extended cyclic prefix (CP) and a second PUCCH having a second numerology parameter, such as a normal CP.  Examiner correlates a cyclic prefix to “a numerology parameter”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Chen by requiring that for the transmission in the area i and the area j, a length of a cyclic prefix (CP) of an orthogonal frequency division multiplexing (OFDM) symbol used for the area i is less than a length of a CP of an OFDM symbol used for the area j; and/or the area i and the area j use different numerology parameters as taught by Papasakellariou because transmitting/receiving uplink signals in inter-site carrier aggregation is improved (Yang, ¶3).
Regarding Claim 3, Chen in view of the Papasakellariou in further view of Yang discloses the method of claim 2.
However, Chen does not disclose the different numerology parameters comprise at least one of different time domain symbol lengths, different subcarrier spacings, different subcarrier densities, different CP lengths, different frequency domain guard bands, or different guard periods (GPs).
Yang, a prior art reference in the same field of endeavor, teaches the different numerology parameters comprise at least one of different time domain symbol lengths, different subcarrier spacings, different subcarrier densities, different CP lengths (¶9, Yang teaches an extended cyclic prefix (CP) corresponding to a first PUCCH is different than a normal CP corresponding to a second PUCCH), different frequency domain guard bands, or different guard periods (GPs).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Chen by requiring that the different numerology parameters comprise at least one of different time domain symbol lengths, different subcarrier spacings, different subcarrier densities, different CP lengths, different frequency domain guard bands, or different guard periods (GPs) as taught by Papasakellariou because transmitting/receiving uplink signals in inter-site carrier aggregation is improved (Yang, ¶3).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Papasakellariou.
Regarding Claim 10, Kim discloses the method of claim 9.
However, Kim does not disclose sending power corresponding to the second group is less than or equal to sending power corresponding to the first group.
Papasakellariou, a prior art reference in the same field of endeavor, teaches sending power corresponding to the second group is less than or equal to sending power corresponding to the first group (¶123, Papasakellariou discloses sending the first uplink control information (UCI) on a first Physical Uplink Control Channel (PUCCH) at a nominal power and sending second UCI on a second PUCCH at a reduced power where the nominal power and the reduced power are different values, or separated by a value/offset.  Examiner notes that the use of “or” and “and/or” has a broadest reasonable interpretation of any element in the list that follows or any of those elements taken together. See Ex Parte Gross, Appeal 2011-004811, Application No. 11/565,411.  Thus, Examiner has not treated all limitations separated by “and/or” and “or”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Kim by sending power corresponding to the second group is less than or equal to sending power corresponding to the first group as taught by Papasakellariou because transmissions of uplink control information in carrier aggregation is improved by allowing the UE to receive a Transmission Power Control (TPC) command (Papasakellariou, ¶4-6 & Abstract).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pelletier et al. (US 20120113831 A1; hereinafter referred to as “Pelletier”).
Regarding Claim 12, Chen discloses an uplink control information transmission configuration indication method, comprising: 
determining a transmission configuration of uplink control information to be sent (¶132 & Fig. 13 (1305 & 1310), Chen discloses generating, by a base station, a multi-carrier configuration that allows the UE to determine a first Physical Uplink Control Channel (PUCCH) and a second PUCCH for transmission of uplink control information (UCI)); and sending the uplink control information (¶132 & Fig. 13 (1305 & 1310), Chen discloses transmitting, by a base station, a multi-carrier configuration).
However, Chen does not explicitly disclose the uplink control information is used for indicating the transmission configuration of the uplink control information to be sent within a preset duration.
Pelletier, a prior art reference in the same field of endeavor, teaches the uplink control information is used for indicating the transmission configuration of the uplink control information to be sent within a preset duration (¶450, Pelletier teaches that information transmitted on the PUCCH where the information should be transmitted within a PDCCH-to-PUCCH duration where the PDCCH-to-PUCCH is a duration of time).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Kim by the uplink control information is used for indicating the transmission configuration of the uplink control information to be sent within a preset duration as taught by Pelletier because transmitting UCI, that may include the PMI or RI, will improve wireless communication (Pelletier, ¶3).
Regarding Claim 15, Chen in view of Pelletier discloses the method of claim 12.
Chen further discloses the uplink control information comprises at least one of a response message, a scheduling request message, channel state information (CSI) (¶94, Chen discloses that channel state information (CSI) reporting is transmitted on the first PUCCH and the second PUCCH), sending manner switching request information, receiving manner switching feedback information, or indication information of information reporting mode.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pelletier in view of Papasakellariou in further view of Yang.
Regarding Claim 13, Chen in view of Pelletier discloses the method of claim 12.
However, Chen does not disclose the transmission configuration comprises a configuration of sending power.
Papasakellariou, a prior art reference in the same field of endeavor, teaches the transmission configuration comprises a configuration of sending power (¶123, Papasakellariou discloses sending the first uplink control information (UCI) on a first Physical Uplink Control Channel (PUCCH) at a nominal power and sending second UCI on a second PUCCH at a reduced power where the nominal power and the reduced power are different values, or separated by a value/offset and configured by a base station).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Chen by requiring that the transmission configuration comprises a configuration of sending power as taught by Papasakellariou because transmissions of uplink control information in carrier aggregation is improved by allowing the UE to receive a Transmission Power Control (TPC) command (Papasakellariou, ¶4-6 & Abstract).
However, Chen also does not disclose the transmission configuration comprises a configuration of numerology.
Yang, a prior art reference in the same field of endeavor, teaches the transmission configuration comprises a configuration of numerology (¶9, Yang teaches an extended cyclic prefix (CP) corresponding to a first PUCCH is different than a normal CP corresponding to a second PUCCH).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Chen by requiring that the transmission configuration comprises a configuration of numerology as taught by Yang because transmitting/receiving uplink signals in inter-site carrier aggregation is improved (Yang, ¶3).
Regarding Claim 14, Chen in view of Papasakellariou  in further view of Yang discloses the method of claim 13.
However, Chen does not disclose that the configuration of numerology comprises a cyclic prefix (CP) length.
Yang, a prior art reference in the same field of endeavor, teaches the configuration of numerology comprises a cyclic prefix (CP) length (¶9, Yang teaches an extended cyclic prefix (CP) corresponding to a first PUCCH is different than a normal CP corresponding to a second PUCCH).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Chen by requiring that the configuration of numerology comprises a cyclic prefix (CP) length as taught by Yang because transmitting/receiving uplink signals in inter-site carrier aggregation is improved (Yang, ¶3).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen.
Regarding Claim 17, Kim discloses the uplink control information transmission method of claim 5.
However, Kim does not disclose an uplink control information transmission device, comprising a processor and a memory storing processor-executable instructions which, when executed by the processor, execute [a method].
Chen, a prior art reference in the same field of endeavor, teaches an uplink control information transmission device, comprising a processor and a memory storing processor-executable instructions which, when executed by the processor, execute [a method] (¶95-97 & Fig. 5 & ¶136, Chen discloses the UE comprising a processor a computer-readable medium where the computer-readable medium comprises code/instructions for execution by the processor).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Kim by requiring an uplink control information transmission device, comprising a processor and a memory storing processor-executable instructions which, when executed by the processor, execute [a method] as taught by Chen because the availability of bandwidth spectrum in situations where multiple carriers are present is improved by associating each PUCCH into a group (Chen, ¶5-7).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Note - Double Patenting
Examiner has elected not to reject the claims of the instant application on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11051282 because the claims are patentably distinct from each other. 

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474